I concur in the result.
In doing so, I limit my concurrence to that portion of the opinion which holds the trial judge erred in charging the jury that the defendant need exercise only reasonable care to see to it that the pigs did not enter upon the lands of the plaintiff. Such a charge lowers the standards prescribed by the statute and is erroneous. *Page 301 
As to other matters discussed in the prevailing opinion, I express no opinion because they are unnecessary to a proper disposition of the appeal, and I have grave doubts that the other instructions were unfavorable to the appellant or that appellant can claim prejudicial error in view of the fact that no instructions were requested and only general exceptions taken to the instructions as given.